DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-12, in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that the three enumerated groups are related and improperly restricted because the alleged materially different processes are functionalities of the same claimed apparatus.  This is not found persuasive because:
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group I can be used to process oxygen and carbon dioxide from combustion gas with the oxygen sensor and carbon dioxide sensor, then determine their respective concentrations with the microcontroller.  In this case, the product of Group I does not require processing readings with one or more calibration algorithms and applying correction factors to the readings, as required by the process of Group II.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group I can be used to process oxygen and carbon dioxide from combustion gas with the oxygen sensor and carbon dioxide sensor, then determine their respective concentrations with the microcontroller. In this case, the product of Group I does not require correcting the concentrations using measurements of known calibration gas values and changes in temperature and pressure, as required by the process of Group II.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. Group II requires the addition design feature of a display that displays oxygen and carbon dioxide readings, which is not required by Group III.  Group III requires the function of correcting digitally transmitted concentrations using changes in temperature and pressure, which is not required by Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The requirement is still deemed proper and is therefore made FINAL.

Preliminary Amendment
The preliminary amendments of claims, filed 10/03/2022, has been fully considered.

Claim Objections
Claim 6 is objected to because of the following informalities:  

Claim 6 recites “a one or more digital outputs”.  The examiner requests applicants remove article “a” from the phrase.  

Appropriate correction is required.

Status of Claims
Claim 1-16 are pending with claims 1-12 under examination and claims 13-16 withdrawn from consideration.
Claims 1-1 have been canceled.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 line 3 recites “a housing that is sized for portability”.  It is unclear as to the metes and bounds of the phrase “sized for portability” such that one of ordinary skill in the art would recognize what structural limitations are intended based on common knowledge in the art.  Would a mobile lab be sized for portability?  Would a wearable device be sized for portability?

Claim 2 recites “wherein the housing … weighs less than one kilogram”.  It is unclear if applicants are intending for the structure of the house along to weight less than one kilogram or if applicants are intending for the housing comprising the components of device together weight less than one kilogram.

Claim 8 recites “the correction algorithm creates one or more correction values”.  Claim 8 depends from claim 7 which also refers to “correction values”.  It is unclear if the one or more correction values of claim 8 are referring to the correction values previously defined in claim 7, or if applicants are intending for the one or more correction values of claim 8 to be distinct correction values from the correction values of claim 7.

Claim 8 recites “the correction algorithm creates one or more correction values that are offset from a known temperature by measuring the temperature of the combustion gases when values of the calibration gases are measured”.  It is unclear to the examiner whether the combustion gas is being measured, whether the calibration gases is being measured, or if the calibration gas is being mixed with the combustion gas and both are being measured.  How is the temperature of the combustion gas measured when values of the calibration gases are measured?  A similar rejection is made over claim 9 with respect to “measuring the pressure of the combustion gases when values of the calibration gases are measured”.

Claim 9 recites “the calibration gases”.  There is insufficient antecedent basis for this term in claims.  Claim 9 depends from claims 6 and 1 which do not refer to “a calibration gas”.  Accordingly, it is unclear what applicants are referring to as the calibration gas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pruneri (EP 1693669 A2; hereinafter “Pruneri”) and further in view of Ellis et al. (US 2005/0189239; hereinafter “Ellis”).

Regarding claim 1, Pruneri discloses an apparatus for determining concentrations of oxygen and carbon dioxide from combustion sources (Pruneri; fig. 1, [0015]) comprising: 
a housing that is sized for portability (Pruneri; fig. 1, #1, [0016] – “portable gas analyzer”); 
an analog voltage output (Pruneri; “The apparatus is provided with analog outputs preferably a 0-1 V voltage; [0032-0033]) ; 
a microcontroller (Pruneri; fig. 1, #3, “The analysis card 3, which includes digital electronics provided with a powerful microprocessor”; [0018]); 
an oxygen sensor in electrical communication with the microcontroller (Pruneri; fig. 1, #2, “the device for measuring concentrations of carbon dioxide and oxygen comprises a sensor module 2 which is functionally connected to an analysis card 3”; [0015] and “The readings of those sensors are used in the algorithms for correcting the measurement of the oxygen and carbon dioxide on the part of the microcontroller on board the sensor module; [0025]); 
a carbon dioxide sensor in electrical communication with the microcontroller (Pruneri; fig. 1, #2, “the device for measuring concentrations of carbon dioxide and oxygen comprises a sensor module 2 which is functionally connected to an analysis card 3”; [0015] and “The readings of those sensors are used in the algorithms for correcting the measurement of the oxygen and carbon dioxide on the part of the microcontroller on board the sensor module; [0025]); and 
an A/C power source (Pruneri; “The instrument 1 can be powered by the electrical mains at 220 V (50 Hz); [0017]).  
Pruneri does not teach a plurality of fittings for connecting tubing to the housing.
However, Ellis teaches the analogous art of an apparatus for determining concentrations of oxygen and carbon dioxide from combustion sources (Ellis; fig. 1, #20, [0019-0020]) comprising a housing that is sized for portability (Ellis; fig. 1, #22, [0019]) and a plurality of fittings for connecting tubing to the housing (Ellis; fig. 1, “heated sample line 15”, [0019], “calibration gas path 30”, [0019], “air gas flow 28a”; [0019], “exhaust path 40”; [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing of Pruneri to comprise a plurality of fittings for connecting tubing to the housing, as taught by Ellis, because Ellis teaches the housing comprising a plurality of fittings for connecting tubing allows continuous monitoring of the concentration of gases from a direct source such as a stack 10; [0019].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pruneri and Ellis both teach an apparatus for measuring concentrations of oxygen and carbon dioxide comprising a housing.

Regarding claim 3, modified Pruneri teaches the apparatus of claim 1 above, wherein the plurality of fittings comprises an inlet fitting and an outlet fitting (The modification of the housing of Pruneri to comprise a plurality of fittings for connecting tubing to the housing, as taught by Ellis, has previously been discussed in claim 1 above.  The modification resulting in an inlet fitting and an outlet fitting; Ellis fig. 1, “heated sample line 15”, [0019], “calibration gas path 30”, [0019], “air gas flow 28a”; [0019], “exhaust path 40”; [0023]).  

Regarding claim 4, modified Pruneri teaches the apparatus of claim 1 above, wherein the apparatus comprises a sensor block houses and secures the oxygen sensor and houses and secures the carbon dioxide sensor (Pruneri teaches a sensor block 2 comprising carbon dioxide and oxygen sensors; fig. 2 [0013, 0015, 0021]).
Modified Pruneri does not teach the sensor block comprising a plurality of openings wherein a first of the plurality of openings and a second of the plurality of openings houses and secures the sensors.
However, Ellis teaches the analogous art of an apparatus for determining concentrations of oxygen and carbon dioxide from combustion sources (Ellis; fig. 1, #20, [0019-0020]) comprising a housing that is sized for portability (Ellis; fig. 1, #22, [0019]) and a sensor block comprising a plurality of openings wherein a first of the plurality of openings and a second of the plurality of opening houses and secures the sensors (Ellis teaches a sensor block 100 where each sensor is releasably secured within the sensor block 100 using a bayonet-clip holder 17; fig. 4, #100, #17, #S1A-S5B, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor block that houses and secures the oxygen and carbon dioxide sensor of Pruneri to comprise a plurality of opening including a first and second opening that house and secure the sensors, as taught by Ellis, because Ellis teaches the sensor block comprising a plurality of opening for housing and securing the sensors allows each sensor to be quickly replaced when necessary; [0032].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pruneri and Ellis both teach an apparatus for measuring concentrations of oxygen and carbon dioxide comprising a housing.

Regarding claim 6, modified Pruneri teaches the apparatus of claim 1 above, wherein the microcontroller receives a one or more digital outputs from the oxygen sensor and the carbon dioxide sensor, which are then provided as inputs to a correction algorithm (Pruneri discloses temperature and humidity compensation is performed by using two complementary sensors, a temperature sensor and a relative humidity sensor.  The reading of those sensors are used in the algorithms for correcting the measurement of the oxygen and carbon dioxide on the part of the microcontroller on board the sensor module. [0025].  Accordingly, measurements of the oxygen and carbon dioxide sensors are output to the microcontroller and corrected using an algorithm with respect to the measured temperature and humidity).

Regarding claim 9, modified Pruneri teaches the apparatus of claim 6 above, wherein the correction algorithm creates one or more correction values that are offset from a known pressure by measuring the pressure of the combustion gases when values of the calibration gases are measured, and if the pressure drifts during measurement of the combustion gases the algorithm corrects the drift in pressure (As best understood, Pruneri teaches a relative humidity sensor is used for correcting the measurement of the oxygen and carbon dioxide on the part of the microcontroller on board the sensor module; [0025, 0040-0041].  The examiner notes that relative humidity is the ration of partial pressure of water vapor to the equilibrium vapor pressure of water at a reference temperature.  Accordingly, the algorithm creates a correction value from a known pressure and corrects the measurements based on changes in the pressure).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pruneri, in view of Ellis, and further in view of Pyke (US Patent No. 4,761,639 – hereinafter “Pyke”)

Regarding claim 2, modified Pruneri teaches the apparatus of claim 1 above, wherein the housing is compact (Pruneri; [0016] – “portable gas analyzer”).
Modified Pruneri does not teach the housing weighs less than one kilogram.  
However, Pyke teaches the analogous art of an apparatus for determining concentrations comprising a housing (Pyke; discloses an apparatus for determining concentrations of gases that can be worn by an individual; Abstract, col. 1 lines 60-62, col. 3 lines 16-29, claim 14.  Accordingly, the device comprises an enclosure adapted to be worn by user) wherein the housing weighs less than one kilogram (Pyke discloses the apparatus for determining concentrations weighs no more than 4 ounces; col. 1 lines 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing of modified Pruneri with the housing that weighs less than one kilogram, as taught by Pyke, because Pyke teaches the housing that weighs less than one kilogram provides a detector having a size and weight that can be conveniently and continuously worn by an individual and uses a smaller power consumption thereby enabling a lightweight batter to power the device (Pyke; col. 1 lines 46-57, col. 1 lines 60-62).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pruneri, in view of Ellis, and further in view of Kuchenbecker et al. (US 2012/0310257 – hereinafter “Kuchenbecker”).

Regarding claim 5, modified Pruneri teaches the apparatus of claim 4 above, wherein the sensor block is located inside the housing (Pruneri teaches the sensor block 2 is within a portable gas analyzer; fig. 1, #1, #2, [0016]).
Modified Pruneri does not teach the sensor block is made of ABS plastic.
However, Kuchenbecker teaches the analogous art of a sensor block (Kuchenbecker teaches a sensor block 103 for receiving sensor 102; figs 2A & 2C, [0050]) wherein the sensor block is made of ABS plastic (Kuchenbecker; [0050]).
It would have been obvious to one of ordinary skill in the art to modify the material of the sensor block of modified Pruneri to be made of ABS plastic material, as taught by Kuchenbecker, because Kuchenbecker teaches the sensor block made of ABS plastic is one of several well known suitable materials for construction of a sensor block to one of ordinary skill in the art; [0050].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Pruneri and Kuchenbecker both teach a sensor block comprising an opening for holding a sensor. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pruneri, in view of Ellis, and further in view of Lighton (US 2008/0053439 – hereinafter “Lighton”).

Regarding claim 7, modified Pruneri teaches the apparatus of claim 6 above comprising the correction algorithm. The examiner notes that the correction algorithm is intended use of the device, but nonetheless the rejection below applies if the algorithm were to be positively recited.
Modified Pruneri does not teach wherein the correction algorithm uses calibration gases comprising oxygen and carbon dioxide to calculate span values for use in creating correction values; or the correction algorithm uses nitrogen or a gas mixture that does not contain oxygen or carbon dioxide to determine a zero value.  
However, Lighton teaches the analogous art of an apparatus for determining concentrations of oxygen and carbon dioxide (Lighton; fig. 2, #2, #90, #100, [0027]) wherein a correction algorithm uses calibration gases comprising oxygen and carbon dioxide to calculate span values for use in creating correction values (Lighton teaches using a span gas of known oxygen concentrations, such as dry ambient air that typically has an oxygen concentration of 20.9% and the carbon dioxide can be calibrated with CO2 scrubbed air or nitrogen and CO2 span gas; [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the correction algorithm of modified Pruneri to comprise the use of calibration gases to calculate span values for use in creating correction values, as taught by Lighton, because Lighton teaches calibration of the sensors using a known span gas is well-known and conventions for all such analyzers that comprise an oxygen and CO2 sensor; [0025].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Pruneri and Lighton both teach an apparatus for determining concentrations of oxygen and carbon dioxide.

Regarding claim 8, modified Pruneri teaches the apparatus of claim 7 above, wherein the correction algorithm creates one or more correction values that are offset from a known temperature by measuring the temperature of the combustion gases when values of the calibration gases are measured, and if the temperature drifts during measurement of the combustion gases the algorithm corrects the drift in temperature (Pruneri teaches temperature compensation is performed by using a temperature sensor; [0025].  The reading of the temperature sensor is used in the algorithm for correcting the measurement of oxygen and carbon dioxide on the part of the microcontroller on board the sensor module; [0010, 0013, 0025]).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pruneri, in view of Ellis, and further in view of Le et al. (US 2020/0190459 – hereinafter “Le”).

Regarding claim 10, modified Pruneri teaches the apparatus of claim 1 above, comprising the microcontroller and a battery (Pruneri teaches the apparatus comprises an auxiliary batter-powered supply; claim 23).
Modified Pruneri does not teach the apparatus further comprising a real time clock (RTC) employed by the microcontroller and powered by a battery to maintain current date and time values when the device is powered down.  
However, Le teaches the analogous art of an apparatus for determining concentrations of oxygen and carbon dioxide (Le; [0008]) comprising a microcontroller (Le teaches a method of using the apparatus which includes rapid and real-time measurement of various environmental parameters including oxygen and carbon dioxide concentrations, barometric pressure, temperature and/or humidity during continuous operation, and normalizing test results using the temperature and pressure sensors to any geographic location.  Le also teaches the apparatus may be self-calibrating, stores all data associated with a time stamp, and may wirelessly transmit said data to a remote device; [0024].  Accordingly, the apparatus of Le comprises a microcontroller in order to perform the functions of the method above), wherein the apparatus further comprises a real time clock (RTC) employed by the microcontroller and powered by a battery to maintain current date and time values when the device is powered down (Le teaches the apparatus comprises a real time clock and memory to record and store accurate date and time of measurements; [0033].  The apparatus comprises a LiFePO4 batter to support >24 hours in continuous rapid data acquisition mode to over a  week at normal data logging rates, and an exemplary batter chamber; fig. 6, [0036].  Le also teaches the method comprises storing all data with an associated time stamp; [0024] and if continuous and/or rapid measurements are not desired, the system may go to deep sleep for long term measurements; [0032].  Accordingly, Le discloses an apparatus comprising a real time clock employed by a microcontroller and powered by a battery to maintain current date and time values when the device is powered down).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of modified Pruneri to further comprise a real time clock (RTC) employed by the microcontroller and powered by a battery to maintain current date and time values when the device is powered down, as taught by Le, because Le teaches the RTC allows measurement data of the apparatus to be stored with an associated time stamp; (Le; [0009, 0024]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Pruneri and Le both teach an apparatus for determining the concentration of oxygen and carbon dioxide comprising a microcontroller. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pruneri, in view of Ellis, and further in view of Friedman (US Patent No. 9,612,195 – hereinafter “Friedman”).

Regarding claim 11, modified Pruneri teaches the apparatus of claim 1 above, comprising the microcontroller. 
Modified Pruneri does not teach wherein the microcontroller has a non-volatile memory to which data can be written for permanent storage.  
However, Friedman teaches the analogous art of an apparatus for determining concentrations of oxygen and carbon dioxide (Friedman; fig. 1, #10, #120, #140, col. 3 lines 4-19, col. 4 lines 1-2) and a microcontroller (Friedman; fig. 2, #200, col. 5 lines 21-23) wherein the microcontroller has a non-volatile memory to which data can be written for permanent storage (Friedman discloses the microcontroller 200 stores the gas data, the location data, the geometry data, and/or the space data in a memory 300; fig. 2, #600, col. 6 lines 24-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microcontroller of modified Pruneri to further comprise a non-volatile memory to which data can be written for permanent storage, as taught by Friedman, because Friedman teaches the non-volatile memory to which data can be written for permanent storage allows the memory module 300 to store several days of data for later retrieval during normal operation of the apparatus; fig. 5, Step 1700, col. 11 lines 6-16.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Pruneri and Friedman both teach an apparatus for determining concentrations of oxygen and carbon dioxide comprising a microcontroller.

Regarding claim 12 modified Pruneri teaches the apparatus of claim 11 above, wherein the non-volatile memory is a Secure Digital (SD) card (The modification of the microcontroller of modified Pruneri to further comprise a non-volatile memory to which data can be written for permanent storage, as taught by Friedman, has previously been discussed in claim 11 above.  Friedman further teaches the non-volatile memory is an SD card; col. 6 line 32).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Elwood et al. (US 2003/0028354) discloses an O2 and CO2 sensor that uses an algorithm to predict failure of the sensors. 
Weiss et al. (US 2018/0080810) discloses a sensor block composed of ABS plastic.
Phelan et al. (US 2019/0317116) discloses a method implemented by a microcontroller that uses a real time clock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                             

/Benjamin R Whatley/Primary Examiner, Art Unit 1798